Citation Nr: 1208862	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-03 239	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for a major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to September 1977 and from January 1984 to August 1985.  The Veteran also had approximately five and a half years of addition service with a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal current resides with the RO in Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for PTSD, the Veteran claims that his PTSD was either directly caused by the rigors of his military service as an Airborne Ranger including a bad landing in which he injured his low back while parachuting and/or it was caused or aggravated by his already service connected disorders including his low back disability and his major depressive disorder.  Tellingly, treatment records found in the record show the Veteran being diagnosed with PTSD.  

However, the record does not include any development to verify the Veteran's alleged in-service stressors except for obtaining his service personnel records.  See 38 C.F.R. § 3.304(f) (2011).  While a review of the record on appeal reveals that no additional development was undertaken because of the Veteran's lack of specificity, a formal finding as to this lack of specificity was not made by the RO. Therefore, the Board finds that a remand is required to provide the Veteran with one more opportunity to provide VA with the specifics surrounding his in-service stressors including his injury while parachuting and for the agency of original jurisdiction to either attempt to verify these stressors or make a formal finding that his stressors cannot be verified.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Likewise, the record does not include a medical opinion as whether his PTSD meets the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) criteria for PTSD.  See 38 C.F.R. § 3.304(f) (2011).  The record also does not include a medical opinion as to the origins or etiology of his current PTSD.  See 38 C.F.R. § 3.310 (2008); 38 C.F.R. § 3.304(f); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Therefore, the Board finds that a remand is required to obtain these missing medical opinions.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claim for a higher evaluation for a major depressive disorder, while the Veteran was provided a VA examination in November 2006 in connection with his claim of service connection for this psychiatric disorder, he was not thereafter provided a VA examination in connection with his claim for a higher evaluation for this disorder.  Id; Also see Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment).  Moreover, not only has the Veteran alleged, in substance, an increase in severity of his major depressive disorder since the November 2006 VA examination, but the treatment records and letters obtained from Karen M. Doyle, L.I.S.W., appear to support these claims because the Global Assessment of Functioning (GAF) scores reported in these records are lower than what was reported at the November 2006 VA examination.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).  Therefore, the Board finds that a remand for a new VA examination is required.  See 38 U.S.C.A. § 5103A(d); McLendon, supra. 

Lastly, the Board notes that the Veteran receives ongoing treatment for his psychiatric disorders from Dr. Doyle and Dr. David Meslbov.  The record also shows that he receives treatment at the Albuquerque VA Medical Center.  However, the record does not contain his post-June 2008 treatment records from Dr. Doyle, his post-May 2008 treatment records from Dr. Meslbov, and his post-May 2008 treatment records from the Albuquerque VA Medical Center.  Therefore, while the appeal is in remand status his contemporary treatment records from these healthcare providers should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bernard v. Brown, 4 Vet. App. 384, 393 (1993); Ivey, supra.  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Veteran and request detailed information regarding the location, dates, and witnesses of all of the in-service events that he claims caused his PTSD including his injury while parachuting.  The RO/AMC should thereafter take all appropriate steps to verify the alleged stressors including his injury while parachuting.  All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lakes sufficient specificity to be verified, the RO/AMC should make a formal finding. 

2.  The RO/AMC, after obtaining authorizations from the Veteran, should obtain and associate with the claims file his post-June 2008 treatment records from Dr. Doyle, his post-May 2008 treatment records from Dr. Meslbov, and his post-May 2008 treatment records from the Albuquerque VA Medical Center.  All actions to obtain these records should be fully documented in the claims file.

3.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a psychiatric examination.  The claims file should be provided to the examiner in connection with the examination.  

i.  As to the claim for a higher evaluation for a major depressive disorder, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his major depressive disorder without taking into account any non service connected disorder.  A GAF score that does not take into account any non service connected disorders should also be provided.  

ii.  As to the claim of service connection for PTSD, the examiner should provide answers to the following questions:

a. Does the Veteran have a diagnosis of PTSD in accordance with the DSM IV?  If he does not have a diagnosis of PTSD in accordance with the DSM IV, the examiner should attempt to reconcile this opinion with the diagnoses of PTSD found in the claims file.

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's PTSD was caused by any of his service connected disabilities including his low back disability and his major depressive disorder?

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran's PTSD was aggravated by any of his service connected disabilities including his low back disability and his major depressive disorder?  The term "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.  

d.  And, if the above development verified any of the Veteran's in-service stressors, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his PTSD was caused by that documented in-service stressor?

A complete rationale must be provided for all opinions.  

4.  The RO/AMC should thereafter readjudicate the claims.  As to the service connection claim, the adjudication should include both direct and secondary service connection.  As to the rating claim, such readjudication should consider whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

5.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

